PER CURIAM:
The Notice of Claim reflects that in March of 1976, the respondent’s West Virginia Institute of Technology forwarded a purchase order to claimant for 10,000 printed forms. These forms were shipped by claimant to respondent on May 14, 1976, and claimant thereafter invoiced respondent on July 13, 1976, for $713.18. Respondent has filed an Answer admitting ordering and receiving the subject forms, but assigning as a reason for the non-payment of the invoice that it was not received prior to the close of fiscal year 1975-76. The Answer further admits that the sum of $713.18 is due and owing the claimant, and that sufficient funds were available to pay the invoice had the same been submitted prior to the close of fiscal year 1975-76.
On the basis of the foregoing, an award in favor of claimant in the amount of $713.18 is hereby made.
Award of $713.18.